On Rehearing.
Appellants have moved for a rehearing, and for leave to file exhibits in support of their motion for rehearing, and appellee has filed a petition for modification of our opinion, or for rehearing as to Count VI.
Appellants’ motion for leave to file proffered exhibits (consisting merely of documents which would have been entitled to be noticed by the District Court) in support of their motion for rehearing is granted, and said exhibits are ordered filed.
Appellants’ motion for rehearing is based on the contention that the statements in our opinion, saying that the Government’s deficiency income tax claim against The Hartman Corporation for the years 1943, 1944 and 1945 had been “assessed”, in 1948, is not supported by the Record. While the District Court did not, in his findings, use the word “assessed”, he did find that those claims had been filed in The Hartman Company bankruptcy proceeding, pending before him and of which he took judicial knowledge, and that they were both “provable claims” and “priority claims”, which strongly implied that they had been “assessed” ; and, moreover, the first exhibit, filed here by appellants in support of their present motion for rehearing, confirms this finding by expressly and repeatedly saying that those claims had been so “assessed” by the Treasury Department. Appellants’ motion is therefore without merit and is denied.
But it does appear, quite conclusively, from the exhibits filed by appellants in support of their motion for rehearing, that The Hartman Corporation was, in the years in question, on a fiscal year accounting and tax reporting basis, and that its fiscal year ended April 30, instead of on a calendar basis, as we inferred from the District Court’s finding that these taxes were “for the yean' 1943, 1944 and 1945”, and, therefore, its income tax return for the fiscal year ended April 30, 1944 was not required to be filed, and the correct amount of tax did not become due, under Section 56(a) of the Internal Revenue Code of 1939, Section 56(a), Title 26, U.S.C., until July *89215, 1944, and, to correct that error, we hereby modify our opinion by substituting “July 15” for “March 15” wherever used in our opinion.
We have considered appellee’s petition for modification of our opinion or for rehearing, as to Count VI, and are of the opinion that it, in the circumstances and condition of this Record, is without merit and should be, and it is hereby, denied.